OPINION — AG —  47 O.S. 1961 17-102 [47-17-102] DOES NOT OPERATE TO REPEAL SECTION 9 OF TITLE 21 (21 O.S. 1961 9 [21-9]) BUT THAT IT DOES SUPERSEDE THE APPLICATION OF SECTION 9 TO ALL VIOLATIONS OF THE PROVISIONS OF THE HIGHWAY SAFETY CODE DECLARED BY SAID CODE OR BY OTHER LAWS OF THE STATE TO CONSTITUTE A FELONY AND THAT TO SUCH OFFENSES THE PENALTIES PROVIDED IN SAID 47 O.S. 1961 17-102 [47-17-102] ARE APPLICABLE. CITE: 21 O.S. 1961 11 [21-11], 47 O.S. 1961 20-107 [47-20-107], 47 O.S. 1961 1-101 [47-1-101] (SAM LATTIMORE)